327 F. Supp. 2d 78 (2004)
COALITION TO PROTEST THE DEMOCRATIC NATIONAL CONVENTION, Answer Boston, USWA Local 8751, New England Human Rights Organization for Haiti, Women's Fight Back Network, International Action Center, Union of Minority Neighborhoods, Greater Roxbury Workers Association, Chelsea Uniting Against the War, Stonewall Warriors, Chuck Turner, and Felix Arroyo, Plaintiffs,
v.
The CITY OF BOSTON, Richard Loring, Andrea D'Amato, Patricia Malone, Defendants.
No. CIV.A.04-11608-DPW.
United States District Court, D. Massachusetts.
July 22, 2004.
Jeffrey M. Feuer, Goldstein & Feuer, Cambridge, MA, Joseph L. Kociubes, Bingham McCutchen LLP, Neil G. McGaraghan, Bingham, MA, McCutchen LLP, Boston, MA, John McK. Pavlos, Committee For Public Counsel Services, Brockton, MA, John Reinstein, America Civil Liberties Union of Massachusetts, Jonathan Shapiro, Stern, Shapiro, Weissberg & Garin, Boston, MA, for Plaintiffs.
Jennifer C. Boal, United States Attorney's Office, George B. Henderson, United States Attorney's Office, Boston, MA, for United States of America, Defendants.

PRELIMINARY INJUNCTION
WOODLOCK, District Judge.
After several hearings, review of the submissions of the parties, and a view of the relevant location, the court finds, for reasons stated on the record and reflected in the stenographer's notes of the hearing this day, that the plaintiffs have established a likelihood of success on the merits of their claim that their First Amendment rights would be violated by the failure to permit their march along Causeway Street on Sunday, July 25, 2004, that the hardship to the plaintiffs from the lack of an injunction would be irreparable and outweighs the hardship to the defendants from the imposition of an injunction, and finally that the public interest would best be served by the fashioning of an injunction. It is therefore hereby ORDERED, ADJUDGED AND DECREED:
That the defendants, their officers, agents, servants and employees and all other persons in active concert and who receive actual notice of this Order by personal service or otherwise shall allow the plaintiffs to parade in accordance with the previously issued parade permit for Sunday, July 25, 2004, except that the parade will be permitted to proceed from Merrimac Street, along Portland Street, along *79 Causeway Street, along Canal Street, and from there onto Valenti Way.